Citation Nr: 0028707	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-05 008	)	DATE
	)
	)


THE ISSUE

Whether a decision of June 19, 1990, denying entitlement to 
service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, should be revised 
or reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
August 29, 1990, for a grant of entitlement to a total 
disability evaluation for compensation due to individual 
unemployability is the subject of a separate decision).


REPRESENTATION

Moving Party Represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty for a total of one 
year, nine months, and nine days, including from August 1968 
to May 1970.

By a decision entered on June 19, 1990, the Board of 
Veterans' Appeals (Board) denied entitlement of the moving 
party to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
In a memorandum, dated in January 1999, the moving party 
through his attorney set forth allegations of clear and 
unmistakable error (CUE) within the Board's decision of June 
1990 and such allegations were further expanded upon in 
subsequent submissions.


FINDINGS OF FACT

1.  No grave procedural error is alleged or shown as to the 
Board's decision of June 19, 1990, denying entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, and the June 1990 decision was appealable 
under Chapter 72 of Title 38, United States Code.

2.  The Board decision of June 19, 1990, denying entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, was supported by the evidence then of record 
and in conformity with the governing legal authority then in 
effect.


CONCLUSIONS OF LAW

1.  A final decision was entered by the Board on June 19, 
1990, denying entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 20.1401, 20.1402(a) (1999).

2.  The criteria for the revision or reversal of the decision 
of the Board entered on June 19, 1990, denying entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, have not been met.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision, dated June 16, 1990, the Board denied 
entitlement of the moving party to service connection for an 
acquired psychiatric disorder, to include PTSD.  The evidence 
before the Board at that time included service medical 
records which showed no complaints or findings of an acquired 
psychiatric disorder during the moving party's period of 
active duty from August 1968 to May 1970.  Also then of 
record was the report of a VA medical examination in March 
1988, during which it was noted that the moving party had 
been in motor vehicle accidents in 1969 and 1987; pertinent 
complaints or findings were not recorded, nor was a 
psychiatric diagnosis offered.  There was also of record a 
decision, dated in June 1989, by an Administrative Law Judge 
(ALJ) of the Social Security Administration (SSA) in which 
the moving party was found to be entitled to SSA disability 
benefits, as well as the report of an SSA consultative 
psychiatric examination in April 1989, findings from were 
productive of a diagnosis of PTSD.  A VA psychiatric 
examination in August 1989 was also on file at the time of 
entry of the Board's June 1990 decision; findings therefrom 
culminated in a diagnosis of a panic disorder and it was 
concluded by the examiner that, although the moving party had 
described an acceptable stressor, his symptoms did not meet 
the criteria for a diagnosis of PTSD.

Based on its review of the evidence, the Board in June 1990 
entered the following findings of fact:

1.  An acquired psychiatric disorder was not 
present in service.

2.  The veteran does not have a post-traumatic 
stress disorder associated with service.

As well, the following conclusion of law was set forth by the 
Board in its June 1990 decision:  

An acquired psychiatric disorder, including post-
traumatic stress disorder, was not incurred in or 
aggravated by service.  (38 U.S.C. 310)

Received by the Board in January 1999 was the moving party's 
motion wherein he sought review of the Board's June 1990 
decision on the basis of CUE for the purpose of establishing 
an earlier effective date for assignment of a total 
disability evaluation based on individual unemployability.  
In that document and in subsequent filings, the moving party 
assigns error on several bases, which may be summarized, as 
follows: (a) That the Board improperly attached probative 
weight to the report of a VA psychiatric examination in 
August 1989 since the examiner did not have available to him 
the moving party's claims folder; (b) that the Board failed 
to consider, or alternatively, adequately consider, all of 
the evidence submitted; (c) that the Board failed to develop 
and/or adjudicate a claim for entitlement to service 
connection for a panic disorder; and (d) that the Board 
failed to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b) or consider functional loss due to pain pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. 
§§ 20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect of the time of the decision.  38 C.F.R. 
§ 20.1401(a).  Here, the Board's decision of June 19, 1990, 
was appealable under Chapter 72 of Title 38.

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  Finality, however, may be vitiated 
in cases of grave procedural error.  Hayre at 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has declined to extend 
the holding in Hayre to decisions of the Board where there is 
a duty-to-assist violation in failing to obtain relevant SSA 
records.  Tetro v. West, No. 97-1192 (U. S. Vet. App. Sept. 
6, 2000); see also Simmons v. West, No. 98-354   (U. S. Vet. 
App. Aug. 30, 2000) (the tolling-of-finality doctrine was not 
extended to a "garden variety" breach of the VA's duty-to-
assist obligation).  In the case now before the Board, no 
challenge to the finality of the Board's decision of June 19, 
1990, is offered by or on behalf of the moving party as to a 
claimed failure to obtain service medical records, and any 
such grave procedural error is not otherwise shown.  See 
Hayre, supra.  

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of Congressional intent in 
enacting the statute allowing for the review of final Board 
decisions on the basis of CUE that VA adopt the Court's 
interpretation of that term.  See Board of Veterans' Appeals: 
Rules of Practice--Revision of Decisions on Grounds of Clear 
and Unmistakable Error, 64 Fed. Reg. 2134 (1999) (codified at 
38 C.F.R. § Part 20).  To that end, the holdings of the Court 
as they pertain to matters involving CUE are for 
consideration.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or the failure of 
the Secretary of Veterans Affairs to fulfill his duty-to-
assist obligation.  38 C.F.R. § 20.1404(d).  As well, review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b).

In addressing the arguments advanced by and on behalf of the 
moving party, the undersigned notes that the moving party is 
correct that B. H. Williams, M.D., the VA psychiatrist who 
examined the veteran in August 1989, was without the 
veteran's claims folder at the time he offered his opinions 
in this matter.  The moving party does not assert that Dr. 
Williams' opinions were other than competent medical 
evidence, only that such were without an adequate foundation 
and therefore not entitled to any probative weight, citing 
Bielby v. Brown, 7 Vet. App. 260, 268 (1994) as controlling 
authority.  His allegations of what he told or did not tell 
Dr. Williams in 1989, as set forth in his hearing testimony 
subsequent to June 1990, is extraneous to the matter herein 
under consideration and cannot be considered in the context 
of this CUE claim, pursuant to 38 C.F.R. § 20.1403(b).  

However, the undersigned finds that the assignment of 
probative weight as part of the Board's own evaluation of the 
evidence and its weighing is by definition not CUE.  See 
Hayre at 1332-1333; Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); 38 C.F.R. § 20.1403(d).  Even if were not, the 
absence of the claims folder does not necessarily render the 
examination in question inadequate per Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994), and such an error is indicative of 
not more than a duty-to-assist failure, which by regulation 
cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see 
also Caffrey at 383-84 (any such violation of the VA's duty-
to-assist obligation cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record, 
rather than an incorrect one.)  

As well, it is noted that Dr. Williams conceded the existence 
of an acceptable stressor based on the veteran's account, but 
found that the moving party's current symptoms did not meet 
the diagnostic criteria for PTSD.  Thus, it appears that, 
under the facts of this particular case, the absence of the 
claims folder at the time of the VA examination in August 
1989 is not viewed as significant and does not render the 
examination inadequate or the opinions of the examiner non-
probative.  Moreover, if for the sake of argument the moving 
party's assertion that Dr. Williams' opinions are not 
entitled to any probative weight is accepted as true, it is 
noted that the opinion of the SSA examiner, which was formed 
without the benefit of the claims folder or notation that 
such examiner had documentation of in-service events or post-
service developments other than through the veteran's own 
history, would be as equally non-probative as Dr. Williams' 
opinions.  Moreover, those findings of Dr. Williams upon 
which the moving party wishes to rely for the establishment 
of CUE under alternative bases, such as his diagnosis of a 
panic disorder, would likewise be lost.

The moving party's second argument is that the Board failed 
to consider or adequately consider all of the evidence of 
record in June 1990.  The moving party states generally that 
medical evidence that was submitted prior to entry of the 
June 1990 decision was not a part of the Board's analysis.  
See 38 C.F.R. § 20.1404(b) (requires that CUE be clearly and 
specifically set forth).  Only one specific argument is 
offered, that being that the Board failed in its analysis to 
account for the SSA evidence that had been submitted.  In 
this regard, the undersigned notes that, while there was no 
specific reference to the SSA's ALJ's action within the body 
of the Board's decision in June 1990, the psychiatric 
examination underlying the ALJ's action was discussed at 
length in the Evidence portion of the decision and referenced 
as well in the Discussion and Evaluation section of that 
document.  In the latter instance, the Board noted the 
following:

Although the veteran did describe what would be 
considered a recognized stressor, other symptoms 
associated with the disease are absent.  
Accordingly, the evidence does not establish the 
presence of a post-traumatic stress disorder, 
notwithstanding the diagnosis of the April 1989 
examination for the Social Security 
Administration.  Therefore, service connection 
for a post-traumatic stress disorder in this case 
is not warranted.  Further, the evidence does not 
show the presence of an acquired psychiatric 
disorder until a number of years after service 
discharge.  

The undersigned knows of no requirement in effect in June 
1990 mandating that the Board discuss each and every piece of 
evidence submitted, including, in this case, the ALJ's 
decision.  See 38 U.S.C.A. § 4004(d), recodified later at 
§ 7104(d); 38 C.F.R. § 3.303(a); see also Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
No. 96-1637, slip op. at 7-11 (U. S. Vet. App. Sept. 15, 
2000).  Furthermore, the ALJ's action in awarding SSA 
benefits on the basis of PTSD and other unrelated physical 
impairments was not dispositive of veteran's then pending VA 
claim for service connection for an acquired psychiatric 
disorder.  To that end, there has been no showing in the 
context of this CUE claim that the outcome of the June 1990 
decision would have been manifestly different had the Board 
furnished a more full discussion of the ALJ's decision and 
its role in the denial of the claim.  Per 38 C.F.R. 
§ 20.1403(c), it must be absolutely clear that a different 
result would have ensued, and as that is not the case, no CUE 
is found.  

Although not specifically referenced by the moving party, 
some discussion is warranted with respect to the Board's 
failure in June 1990 to discuss the reason(s) why it 
discounted the opinion of the SSA examiner in favor of the 
opinion of the VA physician.  It must be recalled that an SSA 
examiner in April 1989 found the moving party to be suffering 
from PTSD, with an apparent link to an in-service motor 
vehicle accident, while a VA examiner determined in August 
1989 that the criteria for a PTSD diagnosis had not been 
satisfied.  The VA examiner did offer a diagnosis of a panic 
disorder, but did not link such entity to the veteran's 
period of service or any event thereof.  No other psychiatric 
disorder of the moving party was then shown, and the Board 
correctly found that there were no psychiatric complaints or 
findings in service or for many years thereafter.  In terms 
of the claimed PTSD, then, there was evidence both for and 
against its existence.  As such, the Board was free to decide 
which body of evidence was more persuasive, and as stated 
previously, any disagreement as to how the evidence was 
evaluated or weighed cannot form the basis of a valid CUE 
claim.  While the Board failed to articulate those reasons it 
found the VA examiner's assessment to be more persuasive, 
there otherwise has been no showing that, aside from that 
harmless error, the outcome of the June 1990 decision would 
have been manifestly different had the Board furnished a more 
full discussion of its findings as to the credibility and 
persuasiveness of the evidence presented.  When there is 
evidence both pro and con on an issue, it is impossible for 
an appellant to succeed in showing that the result would be 
manifestly different.  See Fugo, supra.  Per 38 C.F.R. 
§ 21.1403(c), it must be absolutely clear that a different 
result would have ensued and, as that is not the case here, 
no CUE is found. 

Also, it is noted that the moving party in his CUE motion and 
in supplemental filings refers to a private treating mental 
health professional, Dr. Musetto, and a report from that 
individual that is alleged to have been of record in June 
1990.  Nowhere in the record existing at the time of entry of 
the Board's June 1990 decision was there a report from Dr. 
Musetto, notwithstanding the references to Dr. Musetto in 
various documents received into the record from August 1989 
to February 1990.  In a VA Form 21-4138, Statement in Support 
of Claim, executed in June 1989, but not received by the RO 
until August 1989, the moving party in fact stated that he 
was attaching letters from his personal physician, R. 
Schwartz, M.D., and his psychologist, A. P. Musetto, Ph.D., 
but such records were not so attached.  Moreover, no 
reference to the claimed reports from Drs. Schwartz and 
Musetto was noted in the accompanying correspondence, dated 
in August 1989, from the moving party's then-appointed 
representative from a veterans' service organization.  No 
such reports, dated prior to June 1990, later appear anywhere 
in the record as might indicate that either, if filed prior 
to June 1990, had been lost or mislaid.  Based on the 
foregoing, it is clear that while the moving party may have 
submitted reports from Dr. Musetto or others to his 
representative for submission or at least intended to do so, 
no such reports are shown to have been received by VA prior 
to entry of the Board's decision in June 1990.  As the basis 
for any CUE claim is that the evidence is on file at the time 
of the decision under review, the claimed report from Dr. 
Musetto or lack of the Board's review thereof cannot form the 
basis of a valid CUE claim.

The Board notes parenthetically that the ALJ's decision of 
June 1989 included references to reports submitted to SSA 
from various sources, including a statement in June 1988 from 
Dr. Musetto as to the existence of PTSD and a report of a 
private hospitalization in August 1988 for evaluation of 
various physical complaints and an anxiety disorder.  While 
such references should have put the Board on notice of the 
existence of further records pertinent to the issue before it 
in June 1990 and caused the Board to obtain those records, 
the Board's failure to undertake further development in an 
effort to obtain the specified records is but a duty-to-
assist violation that cannot constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(2); Caffrey, supra.  

The moving party likewise challenges the Board decision in 
question on the basis of an alleged failure to develop and 
adjudicate a claim for service connection for a panic 
disorder.  No merit is found by the undersigned to such an 
argument.  Initially, the issue of entitlement to service 
connection for a panic disorder was in fact adjudicated by 
the Board in the decision of June 19, 1990, as the issue then 
was that of entitlement to service connection for any 
acquired psychiatric disorder.  The Board acknowledged the 
diagnosis of a panic disorder on the VA examination in 
September 1989 in the Evidence portion of its decision, and, 
the Findings of Fact, Conclusion of Law, and Discussion and 
Evaluation portions of such decision were legally sufficient, 
and sufficiently broad, so as to encompass the diagnosed 
panic disorder.  

With regard to the arguments raised that the VA examination 
in August 1989 was inadequate because the examiner failed to 
offer an opinion as to whether the panic disorder was due to 
service or that the Board erred in not seeking clarifying 
medical data, including an opinion from an independent 
medical expert, as to the nexus, if any, between the 
diagnosed panic disorder and service, not more than a duty-
to-assist violation is shown to have resulted.  And, as 
stated previously, a violation by VA of its duty-to-assist 
obligation is not CUE under 38 C.F.R. § 20.1403(d)(2); see 
Caffrey v. Brown, 6 Vet. App. at 383.  

It is also argued that, once the Board was made aware of the 
existence of the moving party's panic disorder, it needed to 
advise him of his possible entitlement to VA compensation for 
that entity.  In support of his assertions, the moving party 
cites to 38 U.S.C. § 241(c), as in effect in June 1990, as 
well as Akles v. Derwinski, 1 Vet. App. 118 (1991).  In 
Akles, the Court stated that the following:

Section 241(2) places the burden on the Secretary 
to distribute full information to eligible 
veterans...regarding all benefits and services to 
which they may be entitled under laws 
administered by the Department of Veterans 
Affairs.  The Secretary's obligation to ensure 
that each veteran is informed of all benefits to 
which he is entitled is in keeping with the 
essence of the VA system, which allows veterans 
to pursue their claims in a non-adversarial 
setting.

Akles v. Derwinski, 1 Vet. App. at 121.

Under the facts presented in Akles, the Board was found to 
have violated § 241(2) in failing to consider entitlement of 
the appellant to special monthly compensation under 38 
U.S.C.A. § 314(k) at the time it adjudicated the veteran's 
claim for increase for testicular atrophy.  The facts of this 
case are distinguishable from those in Akles, since in this 
case the issue of entitlement to service connection for a 
panic disorder was fully adjudicated by the Board in June 
1990.  Therein, the Board found that the record did not show 
the presence of an acquired psychiatric disorder until a 
number of years after service discharge.  In the absence of 
any showing of such a disorder in service or for many years 
after service, and inasmuch as the medical evidence 
developed, beginning in 1989, in no way linked the panic 
disorder initially diagnosed in August 1989 to the military 
service of the moving party, VA was under no § 241(2) duty in 
this instance.

It is the moving party's final argument that the Board erred 
in not assuming jurisdiction of the issue of entitlement to 
an increased schedular evaluation based on 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, and the issue of entitlement to an 
extraschedular evaluation of increased disability under 38 
C.F.R. § 3.321(b), and adjudicating same.  The moving party 
points to the fact that, prior to June 1990, service 
connection had been established for disorders of the lumbar 
and cervical spine and an increased level of severity of such 
disorders is alleged to have been shown by medical reports 
and statements of the moving party submitted or obtained 
during the development of the claim leading to the Board's 
decision in June 1990.  Assuming without deciding that such 
issues were raised and not acknowledged, the moving party 
fails to account for how the outcome of the Board's June 1990 
decision as to service connection for a psychiatric disorder 
would have been manifestly different.  The legal effect of 
the claimed failure to adjudicate matters relating to claims 
for increase of existing service-connected disabilities would 
in no way impact the determination made as to whether a 
psychiatric disorder had been incurred in or aggravated by 
military service.  Thus, the claimed error, if any, cannot be 
viewed as CUE.  

Based on the foregoing, it is concluded that the Board's 
decision of June 19, 1990, denying entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, was consistent with the evidence then on file and in 
conformity with all governing legal authority then in effect.  
As such decision was without CUE of fact or law, denial of 
the motion is in order.


ORDER

The motion for revision or reversal of the Board's decision 
of June 19, 1990, denying entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, is 
denied.



		
	Iris S. Sherman
Veterans Law Judge
Board of Veterans' Appeals


 



